                                                              1    LIPSON NEILSON P.C.
                                                                   J. WILLIAM EBERT, ESQ.
                                                              2    Nevada Bar No. 2697
                                                                   KAREN KAO, ESQ.
                                                              3    Nevada Bar No. 14386
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 – Facsimile
                                                                   bebert@lipsonneilson.com
                                                              6    kkao@lipsonneilson.com

                                                              7    Attorneys for Defendant Antelope Homeowners Association

                                                              8
                                                                                              UNITED STATES DISTRICT COURT
                                                              9
                                                                                                  DISTRICT OF NEVADA
                                                              10
                                                                   DITECH FINANCIAL LLC FKA GREEN                CASE NO.: 2:17-cv-02029-RFB-NJK
                                                              11   TREE SERVICING LLC; FEDERAL
                                                                   NATIONAL MORTGAGE ASSOCIATION,
                                                              12
                                                                                Plaintiffs,                      STIPULATION AND ORDER BETWEEN
                      9900 Covington Cross Drive, Suite 120




                                                              13                                                 DITECH AND ANTELOPE TO EXTEND
                       (702) 382-1500 FAX: (702) 382-1512




                                                                   v.                                            DEALINE FOR ANTELOPE HOA TO FILE
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14                                                 RESPONSE TO DITECH’S MOTION FOR
                                                                   ANTELOPE HOMEOWNERS’                          SUMMARY JUDGMENT (OR IN THE
                                                              15   ASSOCIATION; and LEODEGARIO D.                ALTERNATIVE JOINT MOTION)
                                                                   SALVADOR D/B/A GDS FINANCIAL,
                                                              16                                                 (1st REQUEST)
                                                                                Defendants.
                                                              17

                                                              18

                                                              19

                                                              20

                                                              21         Defendant ANTELOPE HOMEOWNERS’ ASSOCIATION (“HOA”), Plaintiff
                                                              22   DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING LLC; and FEDERAL
                                                              23   NATIONAL MORTGAGE ASSOCIATION, ("DITECH"), hereby stipulate as follows:
                                                              24         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant
                                                              25   HOA to file their response to Plaintiff DITECH’s Motion for Summary Judgment [Dkt. 73]
                                                              26   shall be extended to November 5, 2018. The stipulating parties note that the court has
                                                              27   previously granted a stipulated extension for dispositive motions to be filed on
                                                              28   November 5, 2018, and the proposed date for the HOA's response coincides with that
                                                                                                             1
                                                              1    date. This request is made in good faith and not for purposes of delay.

                                                              2           The stipulating parties note that proper party defendant Leodegario D. Salvador

                                                              3    is not a party to the stipulation, and therefore this request and stipulation should be

                                                              4    treated as a joint motion by antelope homeowners Association and Ditech Financial

                                                              5    LLC.

                                                              6           DATED this    15th    day of October, 2018.

                                                              7    LIPSON NEILSON P.C.                            AKERMAN, LLP
                                                              8
                                                                         /s/ J. William Ebert                           /s/ Vatana Lay
                                                              9    By: ___________________________                By: _______________________
                                                                      J. William Ebert, Esq. (Bar No. 2697)          Melanie Morgan, Esq. (Bar No. 8215)
                                                              10      David A. Markman, Esq. (Bar No. 12440)         Vatana Lay, Esq. (Bar No. 12993)
                                                                      9900 Covington Cross Dr., Suite 120            1635 Village Center Circle Suite 200
                                                              11      Las Vegas, NV 89144                            Las Vegas, NV 89134
                                                              12      (702) 382-1500                                 (702) 634-5000

                                                                      Attorneys for Defendant Antelope HOA           Attorneys for Plaintiff Ditech
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                                                                     Financial, LLC f/k/a Green Tree
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14                                                     Servicing LLC

                                                              15                                             ORDER
                                                                   IT IS SO ORDERED.
                                                              16
                                                                                     17th day of October, 2018.
                                                                          DATED this _____
                                                              17

                                                              18                                                   __________________________
                                                                                                           ________________________________
                                                                                                                 RICHARD F. BOULWARE, II
                                                              19                                           UNITEDUnited
                                                                                                                  STATES   MAGISTRATE
                                                                                                                        States            JUDGE
                                                                                                                               District Court
                                                              20   Respectfully Submitted by:
                                                              21
                                                                         /s/ J. William Ebert
                                                              22   By: _______________________
                                                                       J. WILLIAM EBERT, ESQ. (Nevada Bar No. 2697)
                                                              23       KAREN KAO, ESQ. (Nevada Bar No. 14386)
                                                                       9900 Covington Cross Drive, Suite 120
                                                              24       Las Vegas, NV 89144
                                                              25       Attorneys for Defendant Antelope Homeowners’ Association

                                                              26
                                                              27

                                                              28
                                                                                                              2
